Case 1:20-cr-00179-DLC Document 304 Filed 06/17/21 Page 1of1

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA : 20cr17/9-6 (DLC)
“VO : ORDER

DONTAER COTTRELL,

Defendant.

DENISE COTE, District Judge:

Tt is hereby

ORDERED that a conference to discuss the proposed deferred
prosecution agreement is scheduled to occur on June 25, 2021 at
11:00 AM. Due to the COVID-19 pandemic, the defendant may have
the option of appearing in court or through a videoconference.
Accordingly, it is hereby

ORDERED that defense counsel shall respond to the following
question by 5:00 PM on June 18, 2021:

Does the defendant consent to have the proceeding occur
as a videoconference?

If the defendant consents to have the proceeding occur as a
videoconference, please complete and file on ECE the written
consent form attached to this Order if it is feasible to do se,

Dated: New York, New York
June 16, 2021

fence bi,

ISE COTE
United sta es District Judge

 
